Citation Nr: 0707407	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and May 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  These issues were previously 
remanded by the Board in December 2005.

The Board notes as an initial matter that, prior to the 
return of the case to the Board, the veteran's attorney 
notified the RO and the veteran by letter in September 2006 
that he was withdrawing as the veteran's representative on 
all pending appeals and claims.  As the record contains no 
indication that the veteran has appointed another 
representative, the Board concludes that he no longer wishes 
to be represented in this appeal.  


FINDINGS OF FACT

1.  The veteran does not have a back disability that is 
related to his military service.

2.  The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, March and May 2004, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the Board's remand 
and subsequent RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and five supplemental statements of the case (SSOCs) 
reporting the results of its reviews of the issues, and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran's SMRs indicate that he was seen while serving in 
Vietnam in August 1969 complaining of lumbar pain on the left 
side.  He was treated with pain killers and given bed rest.  
After about three weeks, although he complained of occasional 
pain on lifting, he was much improved, and, at his request, 
he was returned to field duty.  At his separation 
examination, the veteran reported no complaints of back 
trouble of any kind, and clinical evaluation was completely 
normal.  The veteran contends that he has a current back 
disability that is a result of his having to carry heavy 
backpacks in service, as evidenced, he contends, by his in-
service back injury.  

The veteran underwent a VA examination in July 2002 that 
revealed some limitation of motion of the back, with no 
evidence of neurological impairment.  Lumbosacral spine x-ray 
examination revealed disc herniation at L4-5 that was said to 
be probably also present at C6-7.  Cervical spine x-ray 
examination revealed disc degenerative changes at C5-6 that 
was thought to be impinging on the neural foramina with 
lesser changes at C6-7.  The examiner diagnosed chronic 
cervical and lumbosacral degenerative disc disease and 
bilateral chronic shoulder strain.  When this claim was 
previously before the Board, it was determined that, because 
this examiner had neither been asked to provide nor provided 
any opinion as to the etiology of the veteran's back 
disorder(s), another examination was required for that 
purpose.

The veteran was examined again in February 2006.  The 
examiner noted that review of all the available files showed 
a diagnosis of degenerative disc disease of the spine, and 
that the veteran was not undergoing any current treatment for 
his back complaints.  He also noted that that the record 
revealed no definitive date of onset, and did not demonstrate 
any cause and effect relationship for the veteran's neck, 
shoulder, and back pain.  Also noted was the absence of any 
history of hospitalization, surgery, trauma, or neoplasm 
related to the spine.  

The veteran described for the examiner a chronic condition 
with slight waxing and waning of pain symptoms, mostly 
related to physical activities and certain movements.  The 
veteran described his back pain as being dull, with 
occasional muscle spasms.  He said he could walk more than a 
quarter of a mile, but less than one mile.  He indicated that 
relief was obtained by standing if sitting too log, sitting 
if standing too long, and resting in a comfortable position.  
The examiner noted that the veteran had been scheduled for 
physical therapy in May 2004 at a VA Medical Center (VAMC), 
but had cancelled the appointment and never rescheduled.  

Examination revealed "head forward" posture by 10 degrees.  
There was no gibbous, kyphosis, list, lumbar flattening, 
scoliosis, reverse lordosis, or ankylosis.  There was mild 
lumbar lordosis.  There was moderate pain with motion, and 
mild to moderate guarding.  There was some limitation of 
motion of the cervical and thoraco-lumbar spine.  Detailed 
sensory examination revealed normal responses.  Imaging 
results from the earlier examination were reviewed.  New x-
rays taken the day of this examination revealed mild to 
moderate degenerative cervical spondylosis at predominantly 
C5-C6 and C6-C7 levels.  The thoracic and lumbar spine x-rays 
were reported as normal.  

The examiner diagnosed degenerative disc disease of the 
cervical spine based on the most recent x-rays.  In response 
to the question posed by the Board and the RO, the examiner 
opined that the veteran's myofascial pain syndrome and 
degenerative disc disorder of the spine are less than likely 
as not (less than a 50/50 probability) caused by or a result 
of his military service.  The examiner based his opinion on 
that day's examination, review of the veteran's personal 
history, and review of the past medical information, 
including the claims file, that revealed no cause and effect 
relationship between the veteran's neck, shoulder, and back 
pain complaints and his military service. 

III.  Analysis

A.  Back

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence of current back disabilities, 
and there is medical evidence of complaints of lumbosacral 
pain for a few weeks while in service, which the veteran has 
attributed to having to carry heavy backpacks.  However, 
there is no medical evidence of a nexus between the current 
disability and the in-service disease or injury.  To the 
contrary, the medical opinion, based on current examination 
and review of the complete record, including the veteran's 
SMRs, is that it is less likely as not that his current 
disabilities are etiologically related to his military 
service.  

The only evidence of record suggesting a relationship between 
the veteran's back disability and his military service is the 
opinion of the veteran himself.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his spine disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his spine disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current spine disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.

B.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for post-
traumatic stress disorder, rated as 30 percent disabling, 
tinnitus, rated as 10 percent disabling, and for bilateral 
hearing loss, rated as noncompensably (zero percent) 
disabling.  The combined level of the veteran's three 
disabilities is 40 percent.  Thus, with the veteran's highest 
rated service-connected disability rated at 30 percent, and 
the combined disabilities evaluated as 40 percent, award of 
TDIU is not warranted based on disability percentages.  
38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the Board notes that the evidence does not show an 
exceptional or unusual disability picture as would render the 
veteran unable to secure and follow a substantially gainful 
occupation.  The veteran testified at his November 2003 
hearing at the RO that he worked for 30 years or so in 
managerial positions having to do with sales of baked goods.  
He testified that this work generally entailed 10-hour to 12-
hour days, often six days per week.  He testified that he 
left his most recent job on good terms with one week's notice 
shortly before the beginning of the war in Iraq.  He 
testified that he had no evidence of a disability 
contributing to his quitting his job, but averred that it was 
due to stress, impliedly PTSD-related stress brought to the 
fore by the impending war in Iraq.  He did not seek 
disability retirement benefits from his employer, and did not 
apply for Social Security Administration (SSA) disability.  
He indicated that he had applied for work at several places, 
but evidently is still unemployed.  He testified that his 
biggest problem is that he doesn't like to be around people, 
that he would like to be by himself "for whatever reason."  
He testified that most places to which he had applied for 
work considered him overqualified for routine work, based on 
how much money he had made at his previous place of 
employment.

While the veteran has averred that his service-connected PTSD 
disability and attendant stress resulted in the loss of his 
most recent job, other than his own averment, he has offered 
no evidence of that.  Moreover, the Board observes that he 
did not attempt to apply for disability retirement benefits 
from his last employer, or apply for SSA disability benefits.  
In short, he has not offered any evidence that he is 
incapable of performing the physical and mental acts required 
by employment.  The evidence is, rather, that the veteran 
left his most recent job, and has attempted, without success, 
to find another, but that those attempts have been thwarted 
by potential employers who deem him overqualified based on 
his previous employment history, not unemployable based on 
any service-connected disability.

The veteran's PTSD has caused him to have nightmares and 
intrusive memories as often as several times per week, and 
experience problems with concentration and feelings of 
depression.  His Global Assessment of Functioning Score has 
generally been between 55 and 70, meaning that he has 
experienced some mild to moderate symptoms, but that he 
generally functions well.  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Following an 
October 2004 psychological assessment, K. J. Manges, Ph.D. 
concluded that a 30 percent disability level was appropriate 
for the veteran, showing occupational and social impairment 
with occasional decrease in work efficiency, evident in the 
veteran's crying episodes, and intermittent periods of 
inability to perform, evident in the veteran's loss of focus 
and attention.  Additionally, there is no suggestion in the 
record that tinnitus (10 percent) or hearing loss (0 percent) 
have combined with PTSD to cause unemployability.

Moreover, the current evidence of record does not demonstrate 
that the veteran's specific service-connected disabilities, 
by themselves, have resulted in frequent periods of 
hospitalization or marked interference with employment as to 
render impractical the application of the regular schedular 
standards, which is the governing norm in exceptional cases.  
38 C.F.R. § 3.321.  

Finally, the Board notes that the rating schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral to the VA 
Central Office for consideration of an extraschedular 
evaluation as regards the TDIU claim is not warranted.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to a total disability rating based on individual 
employability due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


